DETAILED ACTION
This is responsive to the amendment dated 12/18/20.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rim perimeter which is inclined (cl. 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claim 1 is objected to because of the following informalities: Applicant recites that the rim has a perimeter which is inclined relative to the base in the forward direction throughout the frontal extension.  Page 7, lines 7-8, discusses the inclination of the rim, and sets forth only that the rim defines the upper surface of the bowl and is inclined in the forward direction. The specification does not discuss a perimeter of the rim or what it would mean for such a perimeter to have an inclination. The examiner notes that such a perimeter is also not illustrated. Therefore, as best understood, the claim will be interpreted as requiring the rim to have an inclination. Clarification is requested.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
Claim(s) 1, 3, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 685960 (hereinafter GB '960).
Regarding claim 1, GB ‘960 discloses a toilet bowl for squatting comprising: a flat base configured to contact a floor, the base including an outlet (10) and defining a   plane that includes a forward direction and a transverse direction perpendicular to the forward direction wherein: the toilet bowl is shaped to define a rearward portion (8) which includes the base and an elongate frontal extension (7) for a user to straddle (fig. 2), the frontal extension extending generally in a forward direction from the rearward portion; and at least a portion of the frontal extension is inclined and elevated relative to the base and configured to provide a clearance between the toilet bowl and the floor, 
Regarding claim 3, GB ‘960 also shows that the rim has a profile in plan view that includes a convex rear section connected to a convex elongate frontal section via two concave side sections. See annotated figure below.
Regarding claim 15, GB ‘960 also shows that a minimum height of the rearward portion coincide with the outlet in the forward direction (note that the outlet 10 is the lowest portion of the rearward portion 8). 
Regarding claim 19, GB ‘960 shows a wall (skirt 11) extends from the base to the rim, and a height of the wall in a direction perpendicular to the base is lowest in the rearward portion. See annotated figure below. 

    PNG
    media_image1.png
    641
    585
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    527
    769
    media_image2.png
    Greyscale

Claim(s) 41 and 53 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kristoffersen (US 4,012,797). 
Regarding claims 41 and 53, Kristoffersen discloses a toilet for use either a squatting toilet or a seated toilet (title) having a bowl (28) with a rim (upper edge 28A) defining an opening; a support structure (20) configured to support a user above the opening of the bowl, wherein the support structure has an outer most edge (edge of 20) shaped to generally correspond with the three dimensional shape of the rim (see fig. 2, 5); a seat portion (upper surface of 20)(fig. 1) surrounding an opening in the support structure (hole of 20), the support structure configured such that at least part of the seat portion is at least 110 mm (as per claim 41) or 120 mm (as per claim 53) from the rim.  The total height of the toilet from the floor to the top of the seat is 14 - 15 inches (col. 1, ln. 16-17); the height of the sides of the receptacle above the horizontal foot rest plane (i.e., the distance between 30 and28a) is no more than 4 inches (col. 3, ln. 26-27); there are at least two inches below the horizontal foot rest plane (col. 3, ln. 17-18). Thus, there is at least 8 inches (14 inches minus 2 inches minus 4 inches), or 203 mm, between the support structure and the rim.  203mm is at least 110mm and 120mm. 

    PNG
    media_image3.png
    369
    568
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
Claims 54 and 55 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kristoffersen, as applied to claim 41.
Regarding claims 54 and 55, Kristoffersen shows all of the instant invention as discussed above, but does not that the support structure has a maximum height of less than either 200 mm or 170 mm. As noted above with respect to claim 41, the maximum height of the support structure is 203 mm. However, as noted, there are at least 2 inches (col. 3, ln. 17-18) below the horizontal foot rest plane and the floor, no more than 4 inches of receptacle height above the foot rest (col. 3, ln 26 - 27), and a maximum overall height of 14 - 15 inches (col. 1, ln. 16-17). The maximum height of the support is therefore constrained. If, for example, the height below the foot rest plane was set to be 4 inches, the maximum height of the support structure would be 6 inches (14 inches minus 4 inches minus 4 inches) for a maximum height of 152.4 mm. But it is noted that applicant does not indicate that the precise dimension of 200 mm or 170 mm has any particular criticality or unexpected result, and it appears that the device of Kirstoffersen would function appropriately with the claimed dimensions. Thus, while Kristoffersen does not explicitly provide that the maximum height is less than either 200 or 170mm, it would have been obvious to the ordinary artisan to adjust the height of the foot rest plane to greater than 2 inches thereby requiring adjustment of the maximum height of the support structure to less than 200mm or 170 mm in order to provide a comfortable squatting height for a user.  The precise dimensions are a design choice within the purview of the ordinary artisan. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A).
Claims 6, 8, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB ‘960, as applied to claim3, in view of Flowers (GB 2215748).
Regarding claim 6, GB ‘960 shows all of the instant invention as discussed above, and further provides that the rim is inclined relative to the base in the frontal extension (note downward slope of 9 in fig. 1 )(p. 2, ln. 83-93) in a side profile plane perpendicular to the base and extending in the forward direction, but GB ‘960 does not show that the rim is concave in the side profile plane.  Attention is turned to Flowers, which teaches a similar squatting toilet (2) with a concave rim in side profile plane (see fig. 2).   It would have been obvious to have curved the rim of GB ‘960 as in Flowers in order to allow for an effective squatting position. 
Regarding claim 8, GB ‘960 shows all of the instant invention as discussed above, but does not show that the rim has a skewed U-shaped profile in the side profile plane. Attention is again turned to Flower which shows a similar squatting toilet (2) with a skewed U-shaped profile in the side profile plane, with a forward most extent of the rim having a shallower inclination relative to the base than a rearmost extent.  See fig. 2, note that the curve (4) forward of the center line is much shallower than that to the rear.  It would have been obvious to have curved the rim of GB ‘960 as in Flowers in order to allow for an effective squatting position.
Regarding claim 52, GB  ‘960 shows all of the instant invention as discussed above, but does not show that the frontal extension is upwardly inclined relative to the base.  Attention is turned to Flowers which teaches a similar squatting toilet having a frontal extension portion (4)(fig. 2) which is upwardly inclined relative to a flat base (bottom of toilet).  It would have been obvious to upwardly incline the frontal extension portion in order to allow for an effective squatting position and to encourage drainage of waste into the toilet trap. 
Claims 22 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB ‘960, as applied to claim 1, in view of Bushold (US 2,000,658). 
Regarding claims 22 and 46, GB ‘960 shows all of the instant invention as discussed above, but does not show that the frontal extension is provided with a handle at a forwardmost extent/distal end.  Attention is turned to Bushold which teaches a similar toilet with a forward extending lip (130)(fig. 4) which could be grasped and used as a handle if so desired.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a rim with forward extending lips such as those in Bushold as this is a common structural technique for making toilet rims.  
Claims 22 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB ‘960, as applied to claim 1, in view of EP0369681 (hereinafter EP ‘681).
Regarding claims 22 and 46, GB ‘960 shows all of the instant invention as discussed above, but does not show that the frontal extension is provided with a handle at a forwardmost extent/distal end. Attention is turned to EP ‘681 which teaches that it is known to provide a handle (58) at a front portion of the squat toilet (see fig.6).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the distal end/forward most extent of the toilet of GB ‘960 with a handle so that a user can stabilize themselves is necessary. 
Claims 23 - 27, 33, 35,  and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB ‘960, as applied to claim 3, in view of Kristoffersen.
Regarding claim 23, GB ‘960 shows the toilet bowl of claim 3 (see rejection above), but does not show a support structure. Attention is turned to Kristofferson which teaches a squatting toilet with a support structure (20) configured to support a user above the opening of the bowl, wherein the support structure has an outer most edge (edge of 20) shaped to generally correspond with the three dimensional shape of the rim (see fig. 2, 3, 5); and a flat seat portion (upper surface of 20)(fig. 1) surrounding an opening in the support structure (hole of 20).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a seat structure in the device of GB ‘960 so that it can have additional functionality as a seated toilet. 
Regarding claim 24, GB ‘960 as modified also shows a lid (22) configured to close the opening in the support structure so that the lid and support structure can collectively close the opening of the toilet bowl (fig. 3). 
Regarding claims 25 and 27, GB ‘960 as modified shows that the support structure is pivotably attached to the bowl (26) and pivots between an open position (fig. 5) and a closed position (fig. 2), where, in the open positon, the support structure is rotated away from the bowl and in the closed position, the outermost edge abuts the rim (col. 3, ln.53-57) such that an outer surface of the support and an outer surface of the bowl form a contiguous surface extending across the abutment. See annotated figure below. 
Regarding claim 26, GB ‘960 as modified shows the lid (22) pivotably attached to the bowl and configured to pivot between open and closed positions (fig. 2, fig. 3); in the open position, the lid is rotated away from the support structure, in the closed position the lid abuts the support structure and closes the opening in the support; and when the lid and support structure are both in the closed positions, they close the opening of the toilet bowl. 

    PNG
    media_image4.png
    416
    567
    media_image4.png
    Greyscale

Regarding claim 33, GB ‘960 as modified shows all of the instant invention as discussed above and further provides a nozzle (28, 29) mounted on a frontal extension configured to direct a jet of water into the bowl.
Regarding claim 35, GB ‘960 as modified shows all of the instant invention as discussed above, with GB ‘960 further showing an inlet (18) configured to provide a supply of water; a ridge within the toilet bowl in parallel with at least a portion of the rim (underside of 9 which is parallel with outermost edge of rim) which forms a channel in communication with the inlet (fig. 1) to carry water around the periphery of the bowl; a majority of the channel is open to allow water flow (see 26, 27), two lengths of channel are closed to prevent water from overflowing the toilet bowl (see annotated figure below); the two closed lengths extend along respective sides of the frontal extension; and the channel is open at the forwardmost extension  (28, 29). 


    PNG
    media_image5.png
    412
    615
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    268
    490
    media_image6.png
    Greyscale

Regarding claim 42, GB ‘960 discloses a toilet for use as either a squatting or seated toilet, comprising: a toilet bowl for a squatting toilet comprising a rearward portion (8) including an outlet (10) and a frontal extension for a user to straddle (7), a rim (9) defining an opening (see annotated figure above), wherein the frontal extension is elongated in a forward direction from the rearward portion (see fig. 1,2); the frontal extension has a length of at least 290 mm in the forward direction (p. 2, In. 55-56, 14 inches is approximately 355 mm); the width of the frontal extension in a transverse direction does not exceed 200 mm in a forward most 190 mm of the frontal extension (note that the maximum width of the frontal extension is approximately 7 inches which is 177 mm, and see that the frontal extension is generally uniformly wide up to the forwardmost portion); the rearward portion has a maximum external width of approximately 14.5 inches which is 368 mm (p. 2, In. 128 - p. 3, In. 5, the maximum internal width is equal to the maximum internal length of the frontal extension [14 inches minus the width of the rim, approximately 0.5 inches, for a length of 13.5 inches]). Thus, GB ‘960 does not show that the rearward portion has a width of at least 400 mm. But it is noted that applicant does not indicate that the precise dimension of 400 mm has any particular criticality or unexpected result, and it appears that the device of GB ‘960 would function appropriately with the claimed width. Therefore, to have extended the width of GB ‘960 such that it is at least 400 mm in width would have been obvious to the ordinary artisan so that the toilet can be comfortably used by a variety of differently sized individuals.  It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Changes in size or proportion have been held to be within ordinary skill in the art. MPEP 2144.04(IV)(A).
GB ‘960 does not show the particulars of a support structure.  Attention is turned to Kristoffersen which teaches a similar toilet which is used for both squatting and sitting (title) having a rim (28a) and a bowl (28). There is a support structure (20) with a ‘concave cross section’ (see fig. 6, support in upright position is concaved in), inasmuch as applicant’s support has a ‘concave cross section’, which is configured to support a user above the opening of the bowl, wherein the support structure has an outermost edge (20A) which is shaped to generally correspond with the three-dimensional shape of the rim (see fig. 5, note that edge 20a and 28a are complementary), and a seat portion (top surface of 20, fig. 1) surrounding an opening in the support structure (see opening in fig. 1). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a seat structure in the device of GB ‘960 so that it can be comfortably used as a seated toilet if so desired by a user.
Regarding claim 43, GB ‘960 further shows a flat edge or surface (fig. 1, near 17, back vertical surface) which is configured to contact a wall, wherein the flat edge or surface defines a plate, the forward direction is perpendicular to the plane, and the transverse direction lies in the plane (see annotated figure above).
Regarding claim 44, wherein when in use on a flat floor, the forward and transverse directions are parallel to the floor.

    PNG
    media_image7.png
    1005
    742
    media_image7.png
    Greyscale

Claim 31  is/are rejected under 35 U.S.C. 103 as being unpatentable over GB ‘960 and Kristofferson, as applied to claim 25, in view of Miller (US 2003/0154541).
 Regarding claim 31 GB ‘960 as modified shows all of the instant invention as discussed above, but does not show an actuator configured to move the support structure between open and closed positions, the actuator triggered by a non-contact sensor.  Miller teaches a toilet which has a support structure (25) which is raised and lowered by a motor that is triggered by a non-contact sensor (abstract).   It would have been obvious to have supplied an actuator and sensor in the device of GB ‘960 as modified so that the support structure can be raised and lowered automatically when approached by a user. 
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB ‘960 and Kristofferson, as applied to claim 23, in view of Ow (GB 2276890). 
Regarding claim 32, GB ‘960 as modified shows all of the instant invention as discussed above, and further provides a hinge assembly (26) which connects the support structure to the bowl, but does not show a nozzle in the hinge assembly which is configured to direct a water jet into the bowl.  Attention is turned to Ow which teaches a seat assembly (6, 7) having a hinge assembly (3) and a nozzle (5) which is configured to spray water into the bowl. It would have been obvious to have provided a bidet nozzle in the device of GB ‘960 as modified in order to increase user hygiene. 
Response to Arguments
Applicant’s arguments have been fully considered, but they are not persuasive.
 With respect to claim 1, applicant argues that GB ‘960 does not show that the perimeter of the rim is inclined relative to the base in the forward direction.  As noted in the objections to the claims and drawings above, applicant does not show or discuss a perimeter of the rim with the inclination as claimed and the specification does not discuss such an inclination.  As best understood, GB ‘960 teaches a rim defining a perimeter of the bowl, wherein the rim is inclined relative to the base in the forward direction throughout the frontal extension (see slope of 9 in fig. 1)(p. 2, ln. 83-93).
With respect to claim 42, applicant argues that GB ‘960 does not teach the rearward portion having a width of at least 400 mm and does not show that the toilet  has a support such that the toilet can be used for squatting and sitting. The Examiner respectfully disagrees and refers applicant to the rejection in paragraph 30, discussing the dimensions of the rearward portion and the modification with Kristoffersen. 
With respect to claim 41, applicant argues that Kristoffersen does not disclose that the support structure is configure such that at least a part of the seat portion is at least 110 mm from the rim. The Examiner respectfully disagrees.  Kristoffersen sets forth that the overall height of the toilet from floor to the top of the support structure is no more than 14 - 15 inches and also sets forth that the bottom surface of the receptacle must be below the horizontal plane of the foot rest by two or more inches.  This requires that the foot rest have a height of at least two inches, but possibly more, in order to avoid interference with the floor or the user.  Given an overall height of at 14 inches, less at least two inches of height of the foot rest, less 4 inches of height from the top of the foot rest to the top of the rim of receptacle, there is at least 8 inches, or 203 mm between the top of the support and the rim.  Applicant’s arguments with respect to the drawings not being to scale are not persuasive, since the drawings were only used to show the locations of the dimensions given in the text of Kristoffersen, and not to make any statement as to the proportions of the heights. 
Applicant does not substantively argue the remaining claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ek (US 751,270), Catchings (US 1,155,885), and Kennedy (US 2,099,118), all previously of record, show squatting toilets which are indicative of the general state of the art. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928.  The examiner can normally be reached on Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN DEERY/Primary Examiner, Art Unit 3754